Title: To James Madison from Carlos Martínez de Yrujo, 4 September 1803
From: Yrujo, Carlos Martínez de
To: Madison, James


Philadelphia 4th. Septr. 1803
Thro’ the medium of the Ambassador of the king my master in Paris, it has come to his royal knowledge, that that government has sold to that of the United States the Province of Louisiana which his Majesty had retroceded to the French Republic. This information has occasioned to the King my master no small surprise, seeing that the French Government had contracted with his Majesty the most solemn engagement never to alienate the said Province. In order to convince the Government of the United States of the nature of these engagements I take the liberty here to insert a paragraph of a note presented on the 22 July 1802 by Mr. de St. Cyr, Embassador of the French Republic at Madrid, to the Secretary of State of his Majesty, as follows:
“His Catholic Majesty has appeared to wish that France should engage not to sell nor alienate in any manner the property and the enjoyment of Louisiana. Its wish in this respect is perfectly conformable with the intentions of the Spanish Government; and its sole motive for entring therein was because it respected a possession which had constituted a part of the French territory. I am authorized to declare to you in the name of the First Consul, that France will never alienate it.”
The mere reading of the paragraph which precedes will convince you as well as the President of the United States that the Sale of Louisiana, which France has lately made is a manifest violation of the obligations contracted by her with his Catholic Majesty and that France wants the powers to alienate the said Province without the approbation of Spain, as is seen incontestibly in above recited [sic] of the Ambassador St Cyr authorized by his government.
The King my master charges me to inform this government as soon as possible of this important circumstance and in compliance with his royal will I hasten to acquaint you therewith in order that it may as soon as possible come to the knowledge of the President of the United States. God preserve you many years. [B Mo. de V.S. su mas ato. y sego Sr.
El Marques de casa Yrujo]
  

   
   RC (DNA: RG 59, NFL, Spain, vol. 2); Tr, three copies (NHi: Livingston Papers); Tr (DLC: Jefferson Papers). RC in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature; docketed by Wagner as received 9 Sept.; copytext is Wagner’s interlinear translation. Last Tr in Spanish.


